                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                        BROWNSVILLE DIVISION

JOSE ALFREDO RIVERA,                    §
                                        §
v.                                      §           1:03-cv-00139
                                        §
DOUG DRETKE, Director, Texas            §
                                                    NO. B-03-139
Department of Criminal Justice,         §
Institutional Division                  §

                              JOINT ADVISORY REPORT


TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Pursuant to the Court’s Order entered May 11, 2020, the parties hereby file

this Joint Advisory Report.

      On May 18, 2020, lead counsel for Petitioner, Max Hendrick, conferred with

lead counsel for Respondent, Katherine Hayes, by telephone. The parties agreed

that they did not want the case reopened at this time for an evidentiary hearing on

equitable tolling. Instead, the parties decided that Petitioner should re-urge his

request for commutation of his sentence to Governor Abbott through the

Governor’s General Counsel, Jeff Oldham.

      Petitioner made requests for commutation to Governor Perry in 2010, 2012,

and 2014, with the last request being January 17, 2014, less than two months

before this Court administratively abated the case on March 5, 2014. Governor

Abbott was sworn into office on January 20, 2015.
                                        1
      On May 20, 2020, counsel for Petitioner Rivera, Pat Mizell (whose

appearance as additional counsel is being filed concurrently with this Joint

Advisory Report) sent a letter to Governor Abbott, with attention to Jeff Oldham

General Counsel, outlining the history of the case and the previous requests made

to Governor Perry regarding commutation, and requesting Governor Abbott to

commute Petitioner’s sentence. Accordingly, the parties request that Governor

Abbott be given an opportunity to act on the recommendation of the Board of

Pardons and Paroles.

                                       Respectfully submitted,

                                       /s/ Max Hendrick, III
                                       Max Hendrick, III
                                       Attorney-in-Charge
                                       Southern District Bar No. 0518
                                       Texas State Bar No. 09450000
                                       35 N. Wynden Drive
                                       Houston, Texas 77056
                                       Telephone: 713.621.9869
                                       Facsimile: 713.212.0203
                                       max@hendricklaw.org

                                       James William Marcus
                                       Capital Punishment Clinic
                                       The University of Texas School of Law
                                       Southern District Bar No. 18639
                                       727 E. Dean Keeton Street
                                       Austin, Texas 78705
                                       Telephone: 512.232.1475
                                       Facsimile: 512.232.9171
                                       jmarcus@law.utexas.edu



                                       2
Patrick W. Mizell
Southern District Bar No. 36390
Texas Bar No. 14233980
Catherine Bukowski Smith
Southern District Bar No. 2620
Texas Bar No. 03319970
Matthew Hoffman
Southern District Bar No. 2422946
Texas Bar No. 24068697
Vinson & ELKINS LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Telephone: 713.758.2391
Facsimile: 713.615.5903
pmizell@velaw.com
csmith@velaw.com
mhoffman@velaw.com

ATTORNEYS FOR PETITIONER



KEN PAXTON
Attorney General of Texas

JEFFREY C. MATEER
First Assistant Attorney General

MARK PENLEY
Deputy Attorney General for Criminal
Justice

EDWARD L. MARSHALL
Chief, Criminal Appeals Division




3
s/ Katherine D. Hayes*
Katherine D. Hayes
Assistant Attorney General
Criminal Appeals Division
Texas Bar No. 00796729
Southern District No. 22698
Office of the Attorney General of Texas
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
512.936.1600
512.320.8132 fax
katherine.hayes@oag.texas.gov

*Counsel of Record
ATTORNEYS FOR RESPONDENT




4
